Citation Nr: 0825277	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-10 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for major depressive 
disorder.  

3.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
June 1968 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for residuals 
of dental trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat during service; 
while his alleged in-service stressors have not been 
confirmed by service records, there is some  corroborative 
evidence of a claimed in-service personal assault; however, 
the competent evidence, to include psychiatric evaluation and 
treatment records dated in recent years, show that the 
veteran does not meet the diagnostic criteria for  PTSD. 

2.  The service and post-service medical records do not show 
major depression until many years after service and there is 
no competent evidence of a nexus between this psychiatric 
disorder and service.   


CONCLUSIONS OF LAW

1.  Service connection for claimed PTSD in not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).

2.  Service connection for a major depressive disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The veteran in this case 
received notification in January 2002, prior to the rating 
which is the subject of this appeal, and was notified as what 
was required to establish service connection for diabetes 
mellitus.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006); Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified by a March 2006 VA letter of the evidence necessary 
to establish an increase in disability rating and the 
effective date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
did not, however, provide such notice to the veteran prior to 
the RO decision that is the subject of this appeal.  However, 
the RO cured this defect by a re-adjudication of the claims 
in a subsequently issued statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, 
besides the re-adjudication of the claim after Dingess notice 
was provided as noted above, such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against a finding of service 
connection.  That is, the timing defect did not affect the 
essential fairness of the adjudication.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  The RO determined, after several attempts, that 
clinical records allegedly showing treatment for an in-
service trauma do not exist, and the veteran was informed 
that further attempts to locate these alleged records would 
be futile.  The service medical records and numerous post-
service clinical records are of record.  

As to the duty to provide an examination or medical opinion, 
the post-service psychiatric evidence shows that the veteran 
does not have PTSD.  With regard to major depression, this 
diagnosis is not apparent until many years post-service and 
there is no competent evidence that links a depressive 
disorder to service.  The Board finds that the evidence and 
information of record, in totality, provide the necessary 
information to decide the claims on appeal.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As to the veteran's alleged in-service personal assault, a 
PTSD claim based upon personal assault involves different 
considerations, to include the duty to notify and assist.  
This matter is discussed in the analysis of the veteran's 
PTSD claim below.  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Analysis-PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

Service connection for PTSD requires a verified stressor 
unless the veteran engaged in combat and such combat is the 
alleged stressor.  Id.  There is no allegation or showing of 
combat but there is some corroborative evidence of an in-
service stressor.  However, as explained below, the 
psychiatric evidence dated in recent years shows that the 
veteran does not have PTSD.  

The veteran contends that he developed PTSD after being 
beaten by a group of attackers while he was on active duty in 
Oahu, Hawaii.  Specifically, the veteran describes being on 
leave from his ship, USS Bryce Canyon, and stopping to light 
a cigarette of an unidentified female.  During this time, the 
veteran reports a group of men coming toward him and beating 
him severely.  Allegedly, the veteran required extensive 
treatment for wounds received during the assault, and reports 
this trauma as the source for current psychiatric 
difficulties.  

The service medical and personnel records are negative for 
any findings that confirm the veteran's alleged assault.  A 
PTSD claim based upon personal assault, however, involves 
different considerations.  38 C.F.R. § 3.304(f)(3).  In 
Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997), the Court recognized 
that it had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board recognizes that it is not unusual for there to be 
an absence of service records documenting the events of which 
the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3) (2007).

While the service medical and personnel records do not 
confirm that the veteran was a victim of a personal assault, 
there are service buddy statements that corroborate this 
incident, albeit received many years after service.  However, 
the primary impediment to a grant of service connection for 
PTSD in this case, and the reason why no further stressor 
development is warranted, is the absence of competent 
evidence of a diagnosis of PTSD.  In fact, the post-service 
psychiatric evidence of record, to include evaluation and 
treatment records dated in recent years, not only fail to 
reflect such a diagnosis; this competent evidence rules out a 
diagnosis of PTSD.  

Before any claim for service connection can be granted there 
must be, first and foremost, a current disability capable of 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The record contains multiple clinical 
reports of mental health treatment, and there is no confirmed 
diagnosis of PTSD.  A psychiatrist who evaluated the veteran 
in November 2005 specifically concluded that the veteran did 
not have PTSD.  Rather, the assessment major depression, 
which was confirmed in December 2005.  A psychologist further 
elaborated on the veteran's mental status and stated in 
February 2006 that "PTSD has not been supported by 
testing."  

Given this evidence, the Board must conclude that there is no 
current diagnosis of PTSD, and hence the first element of the 
service connection claim has not been met.  While the veteran 
has gone into detailed description of his alleged traumatic 
assault, to include providing "buddy statements" which 
corroborate the attack, he has not provided competent medical 
evidence of a diagnosis of PTSD and there is ample 
psychiatric evidence dated in recent years of record to show 
that he does not have PTSD.  As the veteran does not have the 
requisite credentials necessary to render a diagnosis, his 
unsubstantiated opinion regarding PTSD cannot have any 
probative value.  See Espiritu, supra.  As the veteran does 
not meet the diagnostic criteria for PTSD, this claim must be 
denied.  

Analysis-Major Depression

The veteran contends that his major depression began during 
or as the result of service.  

Upon review of the service medical records, it is apparent 
that the veteran had no psychiatric abnormalities at service 
entrance or at separation.  The service personnel records 
indicate an honorable discharge; however, there was one 
instance where the veteran was taken to Captain's Mast for 
causing a disturbance, for which he received extra duty.  
This disruptive behavior was an isolated incident, and there 
was no associated annotation of any mental health concerns.  
Upon review of the record, the veteran does not appear to 
have been diagnosed with a depressive disorder, or any other 
mental illness, until many decades after service separation.  
The Board notes that the passage of time before the onset of 
complaints, in and of itself, can be probative when 
determining the validity of a claim for service connection.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, the veteran indeed has a current depressive 
disorder; however, such a disorder did not manifest until 
many years after separation.  

There is, simply, nothing of record which links the current 
depressive disorder to any event in military service.  The 
veteran has submitted "buddy statements" which show 
evidence of an in-service assault, and there is the noted 
disturbance addressed by non-judicial punishment under the 
Uniform Code of Military Justice (UCMJ).  There is not, 
however, any indication of the development of a depressive 
disorder as a result of these actions.  With the evidence 
showing no development or treatment for psychiatric symptoms 
during service or for many years thereafter and in the 
absence of any competent evidence that suggests a link to 
service, there is no duty to provide an examination 
addressing the etiology of the current depression.  See 
McLendon, supra.  In light of this, the requisite elements 
for a grant of service connection have not been met, and the 
Board must deny the claim.  

Application of the Benefit of the Doubt

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for PTSD and major depressive disorder. 38 
U.S.C.A. § 5107(b); See also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for major depressive 
disorder is denied.  


REMAND

Dental

The veteran contends that he sustained dental trauma as the 
result of being assaulted during shore leave in Oahu, Hawaii.  
He asserts that he had to have his jaw wired shut due to the 
beating, and that there was both damage to and loss of teeth.  

The veteran's service dental records are not on record and it 
has been determined after several requests that they are 
unavailable.  As the service records cannot be consulted, the 
veteran was informed of his right to obtain additional 
evidence which may help to support his claim of in-service 
dental trauma.  In this regard, two "buddy statements" were 
received by former sailors who served with the veteran aboard 
his ship.  They both indicated that the veteran had his jaw 
wired, and while neither veteran reported witnessing the 
alleged attack, they both reported that the veteran's story 
in 1969 was similar to what it is now, in that the veteran 
has continually reported to them that he was struck in the 
jaw on shore leave by a group of male assailants.   

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, or 
sustaining an injury to his teeth.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  While the veteran 
is also competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose an 
underlying dental disease or disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as there is some recently 
received evidence of an in-service dental injury and current 
complaints of dental problems, which the veteran attributes 
to that incident, there is a duty to provide a dental 
examination to determine if he has any current residuals of 
in-service dental trauma.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA dental 
examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any dental disease 
or disability that is currently present.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran has any dental disease 
or disability, to include loss of 
teeth and residuals of a mandible 
injury, that is causally linked to 
any incident of service, to include 
being the victim of an assault.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


